DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17 and 19 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Zhu (US 2019/0215206).
Regarding claims 1 17 and 19, Zhu discloses a device and method for generating phase compensated modulation symbols, the device comprising processing circuitry configured to: obtain a first modulation symbol on a first OFDM (orthogonal frequency division modulation) sub-carrier (see Abstract, [0014]; performing step A2 to A5 on each frequency domain OFDM symbol in a frequency domain OFDM symbol sequence; A2: extracting information subcarrier symbols, pilot symbols, a DC subcarrier from a current frequency domain OFDM symbol, detecting and implementing a decision on the information subcarrier symbols, generating a recovery information subcarrier symbol; obtain at least one parameter, wherein the at least one parameter comprises at least one of a frequency offset parameter or a time offset parameter (see Abstract; performing frequency offset estimation and timing offset estimation on the recovery .
 Allowable Subject Matter
Claims 2-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lorca Hernando (US 2016/0099824) discloses a method and system of cyclic prefix overhead reduction for enabling cancellation of inter-symbol and inter-carrier interferences in OFDM wireless communication networks.
Kim et al (US 2014/0161215) disclose a device and method for estimating carrier frequency offset of OFDM signals transmitted and received through plurality of polarized antennas
	Nakagawa et al (US 2013/0070874) disclose a frequency offset estimation apparatus, frequency offset estimation method, and reception method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KTJanuary 27, 2021